                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No . 5:20-cv-84-BO


STATE OF NORTH CAROLINA, et al. ,             )
     Plaintiff,                               )
                                              )
V.                                            )                       ORDER
                                              )
BERNARD M. RAHSAAN BEY,                       )
    Defendant.                                )



       This cause co mes before the Court on plaintiffs ' fai lure to respond to the Comi 's Noti ce of

Deficiency. On March 10, 2020, the Court directed plaintiffs to cure numerous deficiencies in their

filings within fourtee n days. [DE 2]. Plainti ffs have not responded and have not otherwise

prosecuted this action.

       Rule 4 1(b) of the Federal Rules of Civi l Procedure authorizes the Court to dismiss an action

with prejudice for failure to prosecute, as the power to do so "has generally been considered an

inherent power, governed not by rule or statute but by the contro l necessarily vested in courts to

manage their own affai rs so as to achieve the orderly and expeditious disposition of cases. " Link

v. Wabash R.R. Co., 370 U.S . 626 , 630- 31 (1962) (quotation omitted) . As plaintiffs have failed to

prosecute this action or demonstrate good cause for their fai lure to do so, plaintiffs' complaint is

hereby DISMIS SED WITHOUT PREJUDICE.



       SO ORDERED, this         <z-:    day of Apri l, 2020 .




                                            ~1f1!4
                                              CHIEF UNITED STA TES DISTRICT JUDGE
